Citation Nr: 1453042	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  14-40 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left upper extremity, claimed as frostbite.

3.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right upper extremity, claimed as frostbite.

4.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left lower extremity, claimed as frostbite.

5.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right lower extremity, claimed as frostbite.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an evaluation in excess of 10 percent for fracture, right navicular.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA), regional office (RO), in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 received in December 2013, the Veteran requested an in-person hearing before the Board at the VA Regional Office. 

To ensure procedural due process, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the Regional Office.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



